                Case 19-11938-LSS             Doc 432         Filed 09/01/21       Page 1 of 18




                         IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

 In re:                                                )      Chapter 7
                                                       )
 UBIOME, INC.,1                                        )      Case No. 19-11938 (LSS)
                                                       )
                       Debtor.                         )
                                                      Objection Deadline: September 15, 2021 at 4:00 p.m. ET
                                                        Hearing Date: October 13, 2021 at 9:45 a.m. ET



                          THIRD INTERIM APPLICATION
              FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
                    OF PACHULSKI STANG ZIEHL & JONES LLP, AS
                     COUNSEL TO THE CHAPTER 7 TRUSTEE, FOR
              THE PERIOD FROM JANUARY 1, 2021 THROUGH JULY 31, 2021

 Name of Applicant:                                        Pachulski Stang Ziehl & Jones LLP

 Authorized to Provide Professional Services               Chapter 7 Trustee
 to:
 Date of Retention:                                        Effective nunc pro tunc to October 11, 2019 by
                                                           order signed on or about November 25, 2019
 Period for which Compensation and                         January 1, 2021 through July 31, 20212
 Reimbursement is Sought:
 Amount of Compensation Sought as Actual,                  $141,035.50
 Reasonable and Necessary:
 Amount of Expense Reimbursement Sought                    $ 10,060.34
 as Actual, Reasonable and Necessary:

This is an:          monthly         x interim             final application.

                  The total time expended for preparation of this fee application is anticipated to be

approximately 3.0 hours and the corresponding compensation is anticipated to be approximately

$800.00. The actual fees and expenses incurred in preparation of this fee application will be

reflected in subsequent fee applications.

1
  The Debtor and the last four digits of its taxpayer identification number is: uBiome, Inc. (0019). The headquarters
for the above-captioned Debtor is located at 360 Langton Street, Suite 301, San Francisco, CA 94103.
2
  This application includes time and costs incurred prior to this period that were inadvertently omitted from prior
interim fee applications. The applicant reserves the right to include any time expended in the time period indicated
above in future application(s) if it is not included herein.


DOCS_DE:235747.1 31271/001
                Case 19-11938-LSS       Doc 432      Filed 09/01/21   Page 2 of 18




                                 PRIOR APPLICATIONS FILED

   Date          Period Covered        Requested       Requested       Approved       Approved
  Filed                                  Fees          Expenses          Fees         Expenses
 07/21/20      10/11/19 – 06/30/20     $458,453.50      $13,717.22     $458,453.50     $13,717.22
 01/28/21      07/01/20 – 12/31/20     $ 58,846.00      $ 1,556.44     $ 58,846.00     $ 1,556.44


                                     PSZ&J PROFESSIONALS

         Name of                 Position of the Applicant,      Hourly   Total         Total
       Professional              Number of Years in that         Billing  Hours      Compensation
        Individual               Position, Prior Relevant         Rate    Billed
                              Experience, Year of Obtaining    (including
                                License to Practice, Area of    Changes)
                                         Expertise
 Bradford J. Sandler         Partner 2010; Member of PA &       $1,295.00   20.90       $27,065.50
                             NJ Bars since 1996; Member of      $1,050.00    0.10       $ 105.00
                             DE Bar since 2001; Member of
                             NY Bar since 2008
 John A. Morris              Partner 2008; Member of NY Bar     $1,245.00    0.90       $ 1,120.50
                             since 1991                         $1,075.00   10.50       $11,180.00
                                                                $1,025.00   14.00       $14,350.00
 Iain A.W. Nasatir           Partner 1999; Member of NY Bar     $1,145.00    0.90       $ 1,030.50
                             since 1983 Member of CA Bar        $1,025.00    1.30       $ 1,332.50
                             since 1990                         $ 975.00     7.50       $ 7,312.50
 Robert J. Feinstein         Partner 2001; Member of NY Bar     $1,145.00    0.60       $ 687.00
                             since 1982
 Scott L. Hazan              Partner 2017; Member of NY Bar     $1,145.00    0.20       $   229.00
                             since 1974
 Shirley S. Cho              Partner 2019; Member of CA Bar     $1,050.00    1.30       $ 1,365.00
                             since 1997; Member of NY Bar
                             since 2002
 Colin R. Robinson           Of Counsel 2012; Member of NJ      $ 925.00     9.50       $ 8,787.50
                             and PA Bars since 2001; Member
                             of DE Bar since 2010
 William L. Ramseyer         Of Counsel 1989; Member of CA      $ 775.00     3.90       $ 3,315.00
                             Bar since 1980
 Peter J. Keane              Of Counsel 2018; Member of PA      $ 845.00    46.20       $39,039.00
                             Bar since 2008; Member of DE       $ 750.00     0.30       $ 225.00
                             and NH Bar since 2010
 Gregory V. Demo             Of Counsel 2019; Member of IL      $ 795.00     0.30       $   238.50
                             Bar since 2008; Member of NY
                             Bar since 2015



DOCS_DE:235747.1 31271/001                       2
                Case 19-11938-LSS   Doc 432    Filed 09/01/21   Page 3 of 18




         Name of           Position of the Applicant,   Hourly   Total    Total
       Professional        Number of Years in that      Billing  Hours Compensation
        Individual         Position, Prior Relevant      Rate    Billed
                        Experience, Year of Obtaining (including
                          License to Practice, Area of Changes)
                                   Expertise
 Steven W. Golden      Associate 2016; Member of NY    $ 575.00    6.60   $ 3,795.00
                       and MD Bars since 2015; Member
                       of TX Bar since 2016
 Patricia J. Jeffries  Paralegal 1999                  $ 460.00    6.90   $ 3,174.00
 Karina K. Yee         Paralegal 2000                  $ 460.00    0.90   $ 414.00
 Patricia E. Cuniff    Paralegal 2000                  $ 460.00    0.20   $    92.00
                                                       $ 395.00    0.80   $ 316.00
 Elizabeth C. Thomas   Paralegal 2016                  $ 460.00   18.70   $ 8,602.00
 Leslie A. Forrester   Law Library Director            $ 425.00    0.30   $ 127.50
 Cheryl A. Knotts      Paralegal 2000                  $ 425.00    5.10   $ 2,167.50
 Andrea R. Paul        Case Management Assistant 2001  $ 375.00    1.60   $ 600.00
                                                       $ 350.00    7.80   $ 2,730.00
                                                       $ 325.00    3.80   $ 1,235.00
 Sheryle L. Pitman     Case Management Assistant 2001  $ 375.00    0.10   $    37.50
 Karen S. Neil         Case Management Assistant 2003  $ 375.00    0.40   $ 150.00
 Beatrice M. Koveleski Case Management Assistant 2009  $ 375.00    0.10   $    37.50
 Charles J. Bouzoukis Case Management Assistant 2001   $ 350.00    0.50   $ 175.00

                               Grand Total:     $141,035.50
                               Total Hours:          172.20
                               Blended Rate:       $819.02




DOCS_DE:235747.1 31271/001                3
                 Case 19-11938-LSS                Doc 432         Filed 09/01/21          Page 4 of 18




                                     COMPENSATION BY CATEGORY

                 Project Categories                                  Total Hours                       Total Fees
    Asset Analysis/Recovery                                                           1.20                  $ 1,104.00
    Avoidance Actions                                                                 1.90                  $ 2,055.50
    Asset Disposition                                                                26.10                  $25,040.50
    Bankruptcy Litigation                                                            66.50                  $60,715.50
    Case Administration                                                              21.30                  $ 9,394.50
    Claims Admin/Objections                                                           3.00                  $ 3,456.50
    Compensation of Professional                                                     16.10                  $ 9,828.00
    Compensation of Prof./Others                                                      9.70                  $ 6,869.00
    Executory Contracts                                                               2.40                  $ 1,989.50
    Financial Filings                                                                 7.40                  $ 4,790.00
    Insurance Coverage                                                                9.70                  $ 9,675.50
    Operations                                                                        1.40                  $ 1,813.00
    Retention of Professional                                                         5.50                  $ 4,304.00


                                              EXPENSE SUMMARY

          Expense Category                                     Service Provider3                              Total
                                                                (if applicable)                              Expenses
    Working Meals                             Hoke Poke                                                       $ 14.97
    Conference Call                           AT&T Conference Call                                            $ 13.99
    Deliver/Courier Service                   Advita                                                          $ 527.13
    Express Mail                              Federal Express                                                 $7,158.15
    Court Research                            Pacer                                                           $ 49.00
    Postage                                   US Mail                                                         $1,386.20
    Reproduction Expense                                                                                      $ 189.00
    Reproduction/ Scan Copy                                                                                   $ 721.90




3 PSZ&J may use one or more service providers. The service providers identified herein below are the primary service providers
for the categories described.


DOCS_DE:235747.1 31271/001                                    4
                Case 19-11938-LSS             Doc 432        Filed 09/01/21        Page 5 of 18




                         IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

    In re:                                             )     Chapter 7
                                                       )
    UBIOME, INC.,1                                     )     Case No. 19-11938 (LSS)
                                                       )
                       Debtor.                         )
                                                      Objection Deadline: September 15, 2021 at 4:00 p.m. ET
                                                        Hearing Date: October 13, 2021 at 9:45 a.m. ET




                         THIRD INTERIM APPLICATION
             FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
                   OF PACHULSKI STANG ZIEHL & JONES LLP, AS
                    COUNSEL TO THE CHAPTER 7 TRUSTEE, FOR
             THE PERIOD FROM JANUARY 1, 2021 THROUGH JULY 31, 2021

                  Pursuant to sections 330 and 331 of Title 11 of the United States Code (the

“Bankruptcy Code”), and Rule 2016 of the Federal Rules of Bankruptcy Procedure (collectively,

the “Bankruptcy Rules”), Pachulski Stang Ziehl & Jones LLP (“PSZ&J” or the “Firm”), Counsel

for the Chapter 7 Trustee, hereby submits its Third Interim Application for Compensation and

for Reimbursement of Expenses for the Period from January 1, 2021 through July 31, 2021 (the

“Application”).

                  By this Application PSZ&J seeks an interim allowance of compensation in the

amount of $141,035.50 and actual and necessary expenses in the amount of $10,060.34 for a

total allowance of $151,095.84, and payment of the unpaid amount of such fees and expenses,

for the period January 1, 2021 through July 31, 2021 (the “Interim Period”). In support of this

Application, PSZ&J respectfully represents as follows:



1
  The Debtor and the last four digits of its taxpayer identification number is: uBiome, Inc. (0019). The headquarters
for the above-captioned Debtor is located at 360 Langton Street, Suite 301, San Francisco, CA 94103.


DOCS_DE:235747.1 31271/001
                Case 19-11938-LSS            Doc 432      Filed 09/01/21    Page 6 of 18




                                                Background

                 1.          On September 4, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under Chapter 11 of the Bankruptcy Code. The case was converted to Chapter

7 proceedings by order entered October 11, 2019. Alfred T. Giuliano (“Chapter 7 Trustee”) was

appointed as the Chapter 7 Trustee in this case.

                 2.          The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

                 3.          The retention of PSZ&J, as counsel to the Chapter 7 Trustee, was

approved nunc pro tunc to October 11, 2019 by this Court’s “Order Granting Application of

Alfred T. Giuliano, Chapter 7 Trustee, Pursuant to Bankruptcy Code Sections 327(a) and 328(a),

Bankruptcy Rules 2014(a) and 2016, and Local Rule 2014-1 for Authority to Employ and Retain

Pachulski Stang Ziehl & Jones LLP as Counsel to Chapter 7 Trustee, Nunc Pro Tunc to October

11, 2019,” signed on or about November 25, 2019 (the “Retention Order”).

                      PSZ&J’s APPLICATION FOR COMPENSATION AND
                           FOR REIMBURSEMENT OF EXPENSES

                                    Compensation Paid and Its Source

                 4.          All services for which PSZ&J requests compensation were performed for

or on behalf of the Chapter 7 Trustee.

                 5.          PSZ&J has received no payment and no promises for payment from any

source other than the Chapter 7 Trustee for services rendered or to be rendered in any capacity

whatsoever in connection with the matters covered by this Application. There is no agreement or




DOCS_DE:235747.1 31271/001                            2
                Case 19-11938-LSS            Doc 432      Filed 09/01/21    Page 7 of 18




understanding between PSZ&J and any other person other than the partners of PSZ&J for the

sharing of compensation to be received for services rendered in this case.

                                               Fee Statements

                 6.          The fee statements for the Interim Period are attached hereto as Exhibit A.

These statements contain daily time logs describing the time spent by each attorney and

paraprofessional during the Interim Period. To the best of PSZ&J’s knowledge, this Application

complies with sections 330 and 331 of the Bankruptcy Code, and the Bankruptcy Rules.

PSZ&J’s time reports are initially handwritten by the attorney or paralegal performing the

described services. The time reports are organized on a daily basis. PSZ&J is particularly

sensitive to issues of “lumping” and, unless time was spent in one time frame on a variety of

different matters for a particular billing code, separate time entries are set forth in the time

reports. PSZ&J’s charges for its professional services are based upon the time, nature, extent

and value of such services and the cost of comparable services other than in a case under the

Bankruptcy Code. PSZ&J has reduced its charges related to any non-working “travel time” to

fifty percent (50%) of PSZ&J’s standard hourly rate. To the extent it is feasible, PSZ&J

professionals attempt to work during travel.

                                      Actual and Necessary Expenses

                 7.          A summary of actual and necessary expenses incurred by PSZ&J for the

Interim Period is attached hereto as part of Exhibit A. PSZ&J customarily charges $0.10 per

page for photocopying expenses related to cases, such as this one, arising in Delaware. PSZ&J’s

photocopying machines automatically record the number of copies made when the person that is



DOCS_DE:235747.1 31271/001                            3
                Case 19-11938-LSS            Doc 432      Filed 09/01/21    Page 8 of 18




doing the copying enters the client’s account number into a device attached to the photocopier.

PSZ&J summarizes each client’s photocopying charges on a daily basis.

                 8.          PSZ&J charges $0.25 per page for out-going facsimile transmissions.

There is no additional charge for long distance telephone calls on faxes. The charge for outgoing

facsimile transmissions reflects PSZ&J’s calculation of the actual costs incurred by PSZ&J for

the machines, supplies and extra labor expenses associated with sending telecopies and is

reasonable in relation to the amount charged by outside vendors who provide similar services.

PSZ&J does not charge the Trustee for the receipt of faxes in this case.

                 9.          With respect to providers of on-line legal research services (e.g., LEXIS

and WESTLAW), PSZ&J charges the standard usage rates these providers charge for

computerized legal research. PSZ&J bills its clients the actual amounts charged by such

services, with no premium. Any volume discount received by PSZ&J is passed on to the client.

                 10.         PSZ&J believes the foregoing rates are the market rates that the majority

of law firms charge clients for such services. In addition, PSZ&J believes that such charges are

in accordance with the American Bar Association’s (“ABA”) guidelines, as set forth in the

ABA’s Statement of Principles, dated January 12, 1995, regarding billing for disbursements and

other charges.

                                      Summary of Services Rendered

                 11.         The names of the partners and associates of PSZ&J who have rendered

professional services in this case during the Interim Period, and the paralegals and case




DOCS_DE:235747.1 31271/001                            4
                Case 19-11938-LSS            Doc 432      Filed 09/01/21    Page 9 of 18




management assistants of PSZ&J who provided services to these attorneys during the Interim

Period, are set forth in the attached Exhibit A.

                  12.        PSZ&J, by and through such persons, has prepared and assisted in the

preparation of various motions and orders submitted to the Court for consideration, advised the

Chapter 7 Trustee on a regular basis with respect to various matters in connection with the

Debtor’s bankruptcy case, and performed all necessary professional services which are

described and narrated in detail below. PSZ&J’s efforts have been extensive due to the size and

complexity of the Debtor’s bankruptcy case.

                                      Summary of Services by Project

                  13.        The services rendered by PSZ&J during the Interim Period can be grouped

into the categories set forth below. PSZ&J attempted to place the services provided in the

category that best relates to such services. However, because certain services may relate to one

or more categories, services pertaining to one category may in fact be included in another

category. These services performed, by categories, are generally described below, with a more

detailed identification of the actual services provided set forth on the attached Exhibit A. Exhibit

A identifies the attorneys and paraprofessionals who rendered services relating to each category,

along with the number of hours for each individual and the total compensation sought for each

category.

             A.         Asset Analysis and Recovery

                  14.        This category relates to asset analysis and recovery issues. During the

Interim Period, the Firm, among other things: (1) reviewed and analyzed issues regarding



DOCS_DE:235747.1 31271/001                            5
               Case 19-11938-LSS             Doc 432       Filed 09/01/21    Page 10 of 18




potential claims; (2) reviewed and analyzed OS Fund promissory note issues; (3) reviewed and

analyzed storage space issues; (4) reviewed and analyzed turnover request issues relating to

BONY; and (5) corresponded and conferred regarding asset analysis issues.

                             Fees: $1,104.00;       Hours: 1.20

             B.         Avoidance Actions

                  15.        This category relates to issues regarding the recovery of avoidable

transfers. During the Interim Period, the Firm, among other things: (1) performed work

regarding a preference analysis; (1) reviewed and analyzed issues regarding preference

recoveries; and (3) corresponded regarding avoidance action issues.

                             Fees: $2,055.50;       Hours: 1.90

             C.         Asset Disposition

                  16.        This category relates to the sale or other disposition of assets. During the

Interim Period, the Firm, among other things: (1) reviewed and analyzed auction issues;

(2) performed work regarding a bid procedures motion and order; (3) performed research;

(4) reviewed and analyzed issues regarding FIRRMA and CFIUS regulations; (5) performed

work regarding a sale order; (6) reviewed and analyzed issues regarding a letter request relating

to AWS records, and performed work regarding a response; (7) reviewed and analyzed SEC

issues; (8) responded to customer inquiries; (9) reviewed and analyzed insider claim issues;

(10) reviewed and analyzed OS Fund loan documents and drafted a demand letter; (11) reviewed

and analyzed issues regarding equipment; (12) attended to issues regarding Psomagen, and

reviewed and analyzed the Psomagen Asset Purchase Agreement; (13) reviewed and analyzed




DOCS_DE:235747.1 31271/001                             6
               Case 19-11938-LSS            Doc 432       Filed 09/01/21   Page 11 of 18




issues regarding D&O recovery; (14) reviewed and analyzed document preservation obligations;

and (15) corresponded and conferred regarding asset disposition issues.

                             Fees: $25,040.50;    Hours: 26.10

             D.         Bankruptcy Litigation

                  17.        This category relates to work regarding motions or adversary proceedings

in the Bankruptcy Court. During the Interim Period, the Firm, among other things: (1) reviewed

and analyzed issues relating to Argentina; (2) reviewed and analyzed issues regarding the

Department of Justice claim; (3) reviewed and analyzed issues regarding the attorney-client

privilege; (4) performed work regarding a lien challenge complaint against Silicon Valley Bank

(“SVB”); (5) reviewed and analyzed issues regarding a limited waiver of the attorney-client

privilege and a response to the SEC; (6) reviewed and analyzed issues regarding document

retention and production; (7) performed work regarding an insert into sale order concerning

document retention and preservation; (8) reviewed and analyzed issues regarding a SEC

subpoena; (9) reviewed and analyzed issues regarding D&O insurance; (10) reviewed and

analyzed surcharge issues; (11) reviewed and analyzed auction issues; (12) reviewed and

analyzed issues regarding the M&M indemnification claim; (13) performed work regarding

Agenda Notices and Hearing Binders; (14) reviewed and analyzed potential settlement issues

regarding to SVB; (15) reviewed and analyzed issues regarding subpoenas to Foley Hoag and

Melendres; (16) reviewed and analyzed issues regarding the automatic stay and criminal

investigations; (17) reviewed and analyzed issues regarding a response to Grand Jury subpoena;

(18) performed work regarding the production of documents in response to subpoena;




DOCS_DE:235747.1 31271/001                            7
               Case 19-11938-LSS             Doc 432       Filed 09/01/21   Page 12 of 18




(19) reviewed and analyzed issues regarding the potential inadvertent production of privileged

documents; (20) attended to scheduling issues; (21) performed work regarding orders;

(22) reviewed and analyzed AWS access issues; (23) reviewed and analyzed issues regarding

sale expenses relating to SVB settlement; (24) reviewed and analyzed critical dates issues;

(25) performed work regarding a settlement stipulation with SVB; (26) performed work

regarding a Bankruptcy Rule 9019 motion relating to the SVB settlement; (27) reviewed and

analyzed the SEC complaint relating to founders; (28) reviewed and analyzed D&O insurance

policies regarding insider claims; (29) performed work regarding a Fourth removal extension

motion; (30) performed work regarding a turnover letter to BONY; (31) prepared for and

attended a hearing on May 27, 2021; (32) reviewed and analyzed a D&O complaint; and

(33) conferred and corresponded regarding bankruptcy litigation issues.

                             Fees: $60,715.50;     Hours: 66.50

             E.         Case Administration

                  18.        This category relates to work regarding administration of this case.

During the Interim Period, the Firm, among other things: (1) maintained a memorandum of

critical dates; (2) maintained document control; and (3) conferred regarding case administration

issues.

                             Fees: $9,394.50;      Hours: 21.30

             F.         Claims Administration and Objections

                  19.        This category relates to work regarding claims administration and claims

objections. During the Interim Period, the Firm, among other things: (1) reviewed and analyzed




DOCS_DE:235747.1 31271/001                             8
                  Case 19-11938-LSS         Doc 432       Filed 09/01/21   Page 13 of 18




late-filed claim issues; (2) reviewed and analyzed insider claim issues; (3) attended to issues

regarding the SEC; and (4) corresponded and conferred regarding claim issues.

                             Fees: $3,456.50;      Hours: 3.00

             G.          Compensation of Professionals

                   20.       This category relates to work regarding the compensation of the Firm.

During the Interim Period, the Firm, among other things: (1) performed work regarding the

Firm’s First and Second interim fee applications; (2) monitored the status and filing of fee

applications; and (3) corresponded regarding compensation issues.

                             Fees: $9,828.00;      Hours: 16.10

             H.          Compensation of Professionals--Others

                   21.       This category relates to work regarding the compensation of professionals,

other than the Firm. During the Interim Period, the Firm, among other things: (1) performed

work regarding the Province fee application; (2) performed work regarding a notice of rate

change for Giuliano Miller; (3) performed work regarding GMCO and FTI fee applications;

(4) performed work regarding fee binders and orders; and (5) corresponded regarding

compensation issues.

                             Fees: $6,869.00;      Hours: 9.70

             I.          Executory Contracts

                   22.       This category relates to issues regarding executory contracts and

unexpired leases of real property. During the Interim Period, the Firm, among other things:

(1) attended to issues regarding a San Francisco lease; (2) attended to security deposit issues;




DOCS_DE:235747.1 31271/001                            9
                Case 19-11938-LSS            Doc 432       Filed 09/01/21   Page 14 of 18




(3) performed work regarding a setoff stipulation with landlord; and (4) corresponded regarding

lease issues.

                             Fees: $4,790.00;      Hours: 7.40

             J.         Insurance Coverage

                  23.        This category relates to issues regarding insurance coverage. During the

Interim Period, the Firm, among other things: (1) performed work regarding an insurance

analysis; (2) performed work regarding a notice of potential claims; (3) reviewed and analyzed

indemnification issues; (4) reviewed and analyzed issues relating to the Melendez claim; and

(5) conferred and corresponded regarding insurance issues.

                             Fees: $9,675.50;      Hours: 9.70

             K.         Operations

                  24.        This category relates to operations issues. During the Interim Period, the

Firm, among other things, reviewed and analyzed issues regarding AWS and conferred and

corresponded regarding operations issues.

                             Fees: $1,813.00;      Hours: 1.40

             L.         Retention of Professionals

                  25.        This category relates to retention of professionals issues. During the

Interim Period, the Firm, among other things: (1) performed work regarding the PSZ&J and

Province retention applications; (2) performed work regarding amended retention applications of

PSZ&J and GMCO relating to preference work; and (3) conferred and corresponded regarding

retention issues.

                             Fees: $4,304.00;      Hours: 5.50


DOCS_DE:235747.1 31271/001                            10
               Case 19-11938-LSS            Doc 432      Filed 09/01/21   Page 15 of 18




                                           Valuation of Services

                 26.         Attorneys and paraprofessionals of PSZ&J expended a total 172.20 hours

in connection with their representation of the Chapter 7 Trustee during the Interim Period, as

follows:

         Name of                    Position of the Applicant,        Hourly   Total         Total
       Professional                 Number of Years in that           Billing  Hours      Compensation
        Individual                  Position, Prior Relevant           Rate    Billed
                                 Experience, Year of Obtaining      (including
                                   License to Practice, Area of      Changes)
                                            Expertise
 Bradford J. Sandler            Partner 2010; Member of PA &        $1,295.00    20.90       $27,065.50
                                NJ Bars since 1996; Member of       $1,050.00     0.10       $ 105.00
                                DE Bar since 2001; Member of
                                NY Bar since 2008
 John A. Morris                 Partner 2008; Member of NY Bar      $1,245.00     0.90       $ 1,120.50
                                since 1991                          $1,075.00    10.50       $11,180.00
                                                                    $1,025.00    14.00       $14,350.00
 Iain A.W. Nasatir              Partner 1999; Member of NY Bar      $1,145.00     0.90       $ 1,030.50
                                since 1983 Member of CA Bar         $1,025.00     1.30       $ 1,332.50
                                since 1990                          $ 975.00      7.50       $ 7,312.50
 Robert J. Feinstein            Partner 2001; Member of NY Bar      $1,145.00     0.60       $ 687.00
                                since 1982
 Scott L. Hazan                 Partner 2017; Member of NY Bar      $1,145.00     0.20       $   229.00
                                since 1974
 Shirley S. Cho                 Partner 2019; Member of CA Bar      $1,050.00     1.30       $ 1,365.00
                                since 1997; Member of NY Bar
                                since 2002
 Colin R. Robinson              Of Counsel 2012; Member of NJ       $ 925.00      9.50       $ 8,787.50
                                and PA Bars since 2001; Member
                                of DE Bar since 2010
 William L. Ramseyer            Of Counsel 1989; Member of CA       $ 775.00      3.90       $ 3,315.00
                                Bar since 1980
 Peter J. Keane                 Of Counsel 2018; Member of PA       $ 845.00     46.20       $39,039.00
                                Bar since 2008; Member of DE        $ 750.00      0.30       $ 225.00
                                and NH Bar since 2010
 Gregory V. Demo                Of Counsel 2019; Member of IL       $ 795.00      0.30       $   238.50
                                Bar since 2008; Member of NY
                                Bar since 2015
 Steven W. Golden               Associate 2016; Member of NY        $ 575.00      6.60       $ 3,795.00
                                and MD Bars since 2015; Member
                                of TX Bar since 2016



DOCS_DE:235747.1 31271/001                          11
               Case 19-11938-LSS            Doc 432        Filed 09/01/21    Page 16 of 18




         Name of                   Position of the Applicant,           Hourly   Total          Total
       Professional                 Number of Years in that             Billing  Hours       Compensation
        Individual                  Position, Prior Relevant             Rate    Billed
                                 Experience, Year of Obtaining        (including
                                  License to Practice, Area of         Changes)
                                            Expertise
 Patricia J. Jeffries           Paralegal 1999                        $     460.00    6.90      $   3,174.00
 Karina K. Yee                  Paralegal 2000                        $     460.00    0.90      $     414.00
 Patricia E. Cuniff             Paralegal 2000                        $     460.00    0.20      $      92.00
                                                                      $     395.00    0.80      $     316.00
 Elizabeth C. Thomas            Paralegal 2016                        $     460.00   18.70      $   8,602.00
 Leslie A. Forrester            Law Library Director                  $     425.00    0.30      $     127.50
 Cheryl A. Knotts               Paralegal 2000                        $     425.00    5.10      $   2,167.50
 Andrea R. Paul                 Case Management Assistant 2001        $     375.00    1.60      $     600.00
                                                                      $     350.00    7.80      $   2,730.00
                                                                      $     325.00    3.80      $   1,235.00
 Sheryle L. Pitman              Case Management Assistant 2001        $     375.00    0.10      $      37.50
 Karen S. Neil                  Case Management Assistant 2003        $     375.00    0.40      $     150.00
 Beatrice M. Koveleski          Case Management Assistant 2009        $     375.00    0.10      $      37.50
 Charles J. Bouzoukis           Case Management Assistant 2001        $     350.00    0.50      $     175.00

                                         Grand Total:       $141,035.50
                                         Total Hours:            172.20
                                         Blended Rate:         $819.02

                 27.         The nature of work performed by these persons is fully set forth in Exhibit

A attached hereto. These are PSZ&J’s normal hourly rates for work of this character. The

reasonable value of the services rendered by PSZ&J for the Chapter 7 Trustee during the Interim

Period is $141,035.50.

                 28.         In accordance with the factors enumerated in section 330 of the

Bankruptcy Code, it is respectfully submitted that the amount requested by PSZ&J is fair and

reasonable given (a) the complexity of the case, (b) the time expended, (c) the nature and extent

of the services rendered, (d) the value of such services, and (e) the costs of comparable services

other than in a case under the Bankruptcy Code. Moreover, PSZ&J has reviewed the




DOCS_DE:235747.1 31271/001                            12
               Case 19-11938-LSS       Doc 432       Filed 09/01/21   Page 17 of 18




requirements of Del. Bankr. LR 2016-2 and believes that this Application complies with such

Rule.

                 WHEREFORE, PSZ&J respectfully requests that, for the period January 1, 2021

through July 31, 2021, an interim allowance be made to PSZ&J for compensation in the amount

of $141,035.50 and actual and necessary expenses in the amount of $10,060.34 for a total

allowance of $151,095.84; that payment of such allowed amounts be authorized on an interim

basis; and for such other and further relief as this Court may deem just and proper.

Dated: September 1, 2021                 PACHULSKI STANG ZIEHL & JONES LLP

                                          /s/ Bradford J. Sandler
                                          Bradford J. Sandler (DE Bar No. 4142)
                                          Colin R. Robinson (DE Bar No. 5524)
                                          Peter J. Keane (DE Bar No. 5503)
                                          919 N. Market Street, 17th Floor
                                          P.O. Box 8705
                                          Wilmington, DE 19899 (Courier 19801)
                                          Telephone: (302) 652-4100
                                          Facsimile: (302) 652-4400
                                          Email:     bsandler@pszjlaw.com
                                                     crobinson@pszjlaw.com
                                                     pkeane@pszjlaw.com

                                          Counsel to Alfred T. Giuliano, Chapter 7 Trustee




DOCS_DE:235747.1 31271/001                      13
               Case 19-11938-LSS             Doc 432     Filed 09/01/21     Page 18 of 18




                  CERTIFICATION PURSUANT TO LOCAL RULE 2016-2(g)

                 Bradford J. Sandler certifies as follows:

                 a)          I am a partner with the applicant law firm Pachulski Stang Ziehl & Jones

LLP, and have been admitted to appear before this Court.

                 b)          I am familiar with many of the legal services rendered by Pachulski Stang

Ziehl & Jones LLP as counsel to the Chapter 7 Trustee.

                 c)          I have reviewed the foregoing Application and the facts set forth therein

are true and correct to the best of my knowledge, information and belief. Moreover, I have

reviewed Del. Bankr. LR 2016-2 and submit that the Application substantially complies with

such Rule.



                                               /s/ Bradford J. Sandler___________________
                                               Bradford J. Sandler




DOCS_DE:235747.1 31271/001
